Citation Nr: 1430935	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-50 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for the Veteran's service-connected sinusitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from April 1996 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part granted service connection for sinusitis and assigned a noncompensable rating, effective September 3, 2008. 

In February 2012, the Veteran failed to appear for a Board hearing.  The Veteran did not provide an explanation or request that the hearing be rescheduled; therefore, the hearing request has been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's representative clearly raised the matter of unemployability during in its June 2014 Appellate Brief.  Therefore, the issue is raised by the record, and as such, is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2010 VA examination that is unrelated to the matters before the Board notes that the Veteran was diagnosed with sinusitis in May 2009.  In his December 2009 Substantive Appeal, the Veteran noted that VA treatment records indicate that he was receiving treatment for his sinusitis.  These records are not associated with the Veteran's claims file.  In addition, the most recent VA treatment records are from February 2010.  The Veteran's representative also noted that the Veteran received antibiotics for his sinusitis outside VA.  On remand, any outstanding treatment records should be obtained.  

In addition, the Veteran's sinusitis was last evaluated in February 2009.  In its June 2014 Appellate Brief, the Veteran's representative reported that the Veteran has a constant post-nasal drip and that he has frequent headaches.  As more than five years have passed since the Veteran's last VA examination, VA records indicate that he was diagnosed with sinusitis after the February 2009 VA examination and the Veteran reported more severe symptomatology, the Veteran should be afforded another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU and a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request the Veteran complete VA Form 21-8940, to obtain relevant employment information and to authorize VA to contact his employers for additional information regarding his employment.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his sinusitis since service.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.   

3.  After obtaining any additional records, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected sinusitis.  
The examiner is requested to review all pertinent records associated with the claims file, and to comment on the current severity of the Veteran's service-connected sinusitis.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected sinusitis under the applicable rating criteria.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



